DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flemming et al. (7,499,158) in view of Shiraishi (5,764,382).

 	Regarding claims 1 and 8, Fleimming teaches a print media handling system and printer comprising: 
 	a first media guide assembly (fig. 2, everything above sheet path) supporting a platen (fig. 2, item 202) and comprising a sensor assembly (fig. 2, item 204); 
 	a second media guide assembly (fig. 2, everything below sheet path) comprising a retractable pressure plate (figs. 2, item 302) and a media guide element (fig. 2, lower platen 202 not including pressure plate on which sheet is resting in figure) and disposed opposite the first media guide assembly to guide a print media along a print media path (see fig. 2) between the first media guide assembly and second media guide assembly (see fig. 2), the pressure plate actuatable (compare figs. 2, 4) about an axis (fig. 2, note that an axis is present) perpendicular to the path between an extended position (fig. 4) and a retracted position (see fig. 2),
wherein in the retracted position and the media is a first distance away from the platen corresponding to a distance from a print engine at which the print engine generates a printed image on the media at a specified print quality (see fig. 2); 
wherein in the extended position the media advances along the print media path and past the pressure plate during optical scanning of the media and the media is a second distance away from the platen that is less than the first distance (see fig. 4),
 	
 	the sensor assembly disposed downstream the print media path relative to the print engine to scan the media while the media advances along the print media path past the pressure plate in the extended position of the pressure plate (see fig. 1),
wherein the media guide element of the second media guide assembly remains stationary relative to the platen of the first media guide assembly during movement of the pressure plate between the extended and retracted positions (see figs. 2, 4). 
Flemming does not teach wherein the pressure plate comprises a standoff that contacts the platen in the extended position while media advances past the standoff. Shirashi teaches a standoff (Shiraishi, figs. 14, 15, Note standoffs 621c). It would have been obvious to one of ordinary skill in the art at the time of invention to add the standoff disclosed by Shiraishi to the pressure plate disclosed by Flemming because doing so would allow for precise positioning of the pressure plate so as to ensure a constant gap width thereby ensuring proper scanning by the sensor assembly. 

Regarding claim 11, Flemming in view of Shiraishi teaches the printer of claim 8, wherein the pressure plate comprises a curved surface (Flemming, see fig. 2, note that several surfaces could be said to be curved) to press a print medium against the sensor assembly (see fig. 4), the curved surface comprising a radius centered on an axis transverse to the print media path (Fleming, see 

Regarding claim 12, Flemming in view of  Shiraishi teaches the printer of claim 11, wherein the standoff is disposed at an end of the curved surface to maintain a uniform gap between the curved surface and the sensor assembly when the pressure plate is in the actuated position (Flemming, fig. 2, Shiraishi, figs. 14, 15, Note that upon combination, the resultant device would meet the limitation).  
 	Regarding claim 13, Flemming in view of Shiraishi teaches the printer of claim 12, wherein a dimension of the uniform gap corresponds to a working distance of the sensor assembly (Flemming, fig. 2, Shiraishi, see figs. 14, 15, Note that this must necessarily be the case, or else the prior art device would not function properly).  	Regarding claim 14, Flemming in view of Shiraishi teaches the printer of claim 8, wherein the sensor assembly comprises an optical sensor and the standoff has a height corresponding to a depth of field of the optical sensor (Shiraishi, col. 10, lines 11-32). 

 	Regarding claim 16, Flemming in view of Shiraishi teaches the printer of claim 8 wherein the standoff is a first standoff, the pressure plate further comprises a second standoff (Shiraishi. fig. 15, note first and second standoffs 621c) and a cavity (Shiraishi, fig. 15, cavity formed by standoffs 621c, plate 621a and plated 611a) between the first 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853